Title: To Benjamin Franklin from Francis Coffyn, 11 April 1783
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir.Dunkerque 11th. April 1783.
Since the letter I had the honnor to write your Excellency on the 9th. ultma. a great number of American prisonners arrived here from England, for whom I procured their passage, onboard of sundry vessells bound to different ports in America. Those mentioned in the enclosed receipts, which were in great distress & destitute of every thing, I have assisted with a little money for their Subsistance during their Stay here, & to buy the necessairies for their passage.


£.
24.—.—.
Paid George Robinson
}
The places of their abode & the ships they was taken in are mentioned at the back of their respective receipts.


”
32.—.—.
Do. John Garret.


”
112.—.—.
Do. Saml. Solomons, Matw.




Lower & Laurens Berry


”
32.10.—.
Do. Jonathan Foster.


”
37.10.—.
Do. Olever Arnold.


”
42.—.—
Do. John Green


”
25.—.—.
Do. Willm. Taylor.


”
40.10.—.
Do. John Swan.


”
40.10.—.
Do.Joseph Bellony.


”
33. 6.—.
Do. Francis Ware.


”
31.10.—.
Do. Joseph Davis


”
36.—.—.
Do. Richd. Lambert.


”
  34. 2.—.
Do. to the Penitent nuns for board at their Hospital, & funeral Expences of John Helatt, who died of the Small Pox.




  £.
  520.18.—.
Together, which I have charged to your Excellency’s Account.




This Sum added to £. 277.10.—. & £. 96.—.—. mentioned in my letters of 19th. Febry & 9th. march, make together £. 894. 8.—. which I have taken the liberty to draw on Your Excellency pble. 10 days after date, to the order of Messrs. Vandenyver fr. & Cie, & request your Excellency will be pleased to honnor my drafts.
Since the happy conclusion of the Peace, five vessells have been dispatch’d from this place to the ports of North America, and Three more are now put up for Philadelphia, I hope my recommendations to the owners of these vessells in favour of the House of Messrs. Bache & Shee of said place, (which your Excellency recommended to me in 1779;) will make these Gentlemen reep the first frutes of the peace, & that the assortment of the Cargos will convince the Subjects of the united States of the advantages the port of Dunkerque offers to the American Trade: Your Excellency may rely on my constant exertion to promote the interest of said House, & I hope my endeavours will not be fruitless.
One Capn. Coreil who has some time resided at Philadelphia & other parts of America during the war, has bought a brig here burthen 150 Tons, & is desirous of dispatching this vessell for said place under the name of General Washington, & under the colours of the united States of America, he intends to Sail in about three weeks for said destination, but as he can not proceed without a passport from your Excellency, he desired me to request your Excellency to grant him one; if his demand can be comply’d with, I humbly beg your Excellency will be pleased to send me Such a passport, the Crew of this ship will be composed of Americain Seamen, except the mate who was born in France. I hope Your Excellency will be pleased to favour me with an answer in order that the vessell may not be detained.
I have the honnor to remain very respectfully Your Excellency’s most obedient & most Humble Servant
F. Coffyn
S. E. M. B. Franklin a Passi.
